Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of September 17th 2021 has been considered.
Claim 1 has been amended.
Claims 3 and 12 have been cancelled.
Claims 1, 2, 4-11 and 13-20 are pending in the current application.
Claims 13-20 are withdrawn from consideration.
Claims 1, 2 and 4-11 are examined in the current application.
Any rejections not recited below have been withdrawn.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17th 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Floeter et al (USPub 2002/0114874 A1) in view of Ervin et al (USPub 2012/0053251 A1). Evidenced by NPL Crockett, “Allanblackia Oil: Phytochemistry and Use as Functional Food” (from Int. J. Mol. Sci. 2015, 16, 22333-22349).

Regarding claims 1, 7 and 11: Floeter discloses a water-in-oil emulsion (i.e., margarine) comprising 70-20wt% aqueous phase dispersed in 30-80wt% fat phase, wherein the fat phase comprises 1-50wt% vegetable hard stock and 50-99wt% vegetable oil (see Floeter abstract; paragraphs [0014]-[0019]). Given the fact the ranges of aqueous phase, fat phase and its constituents recited in claims 1 and 10 overlap the ranges disclosed in Floeter, a prima facie case of obviousness exists (see MPEP Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, colouring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]). Moreover, Floeter discloses of using hard fat comprising stearic acid (e.g., natural or fractionated Allanblackia fat and/or Pentadesma fat) (see Floeter paragraphs [0011], [0012], [0014], [0027]), which encompasses claim 1: “at least one vegetable fat rich in stearic acid” (see 35 USC §112(b) rejection, supra).
As to the fiber recited in claims 1 and 12: Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, coloring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]), but fails to disclose fibers; However,  Ervin discloses using soluble fiber, such as phyllium fiber, in water-in-oil emulsions is well known to provide the consumer with health benefits associated with the soluble fiber’s intake (see Ervin abstract; paragraph [0031]), and that the relative content of the soluble fiber ranges between .0001% to 70wt% (see Ervin paragraphs [0027] and [0028]). Since the relative fiber content in claim 1 lies inside the relative fiber content in Ervin, a prima facie case of obviousness exists (see MPEP §2144.05). Accordingly, it would have been obvious to a skilled artisan to have modified Floeter
As to the saturated fatty acids and stearic acid content of the vegetable fat recited in claim 1: Floeter discloses of using hard fat comprising stearic acid (e.g., natural or fractionated Allanblackia fat and/or Pentadesma fat) (see Floeter paragraphs [0011], [0012], [0014], [0027]). Given the fact Allanblackia is known to comprise primarily of about 60-65wt% saturated fatty acid (i.e., stearic acid) and about 35-37wt% monounsaturated fatty acid (see Crockett page 22342, section 2.4.1), Floeter meets the claimed limitations.
Regarding claims 2: Floeter discloses an example of a water-in-oil emulsion comprising 80% fat phase comprising 30% hardstock where the saturated fatty acid content of the fat phase was 22wt%, which renders a total compositional saturated fatty acid content of 17.6wt% (80% x 22% = 17.6%) (see Floeter paragraphs [0033]; Example; Tables 1 and 2). Given the fact the hard stock is the chief source of saturated fat and since Floeter contemplates compositions comprising fat phase comprising up to 50wt% hard stock (see Floeter paragraphs [0014]-[0019] and [0022]-[0026]), a composition comprising a fat phase comprising 45wt% hard stock comprises about 26.4wt% saturated fatty acids.
Regarding claim 4: While Floeter laments the high cost of fractionation, Floeter discloses of using hard fat comprising stearic acid, such as the stearin fraction of fractionated Allanblackia fat and/or Pentadesma fat, and that the Allanblackia fat is a substitute for shea stearin fraction (see Floeter
Regarding claim 5: Floeter discloses allanblackia fat comprises 60-80wt% St-O-St (see Floeter paragraph [0023]).
Regarding claim 6: Floeter discloses the fat phase comprises vegetable oils, such as soybean oil (see Floeter paragraph [0031]).
Regarding claims 8-9: Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, coloring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]), but fails to disclose emulsifiers, such as soy lecithin and/or monoglycerides; However, Ervin discloses that using 0.5wt%-3wt% of emulsifiers, such as soy lecithin and/or monoglycerides, in water-in-oil emulsions is well known and conventional in the art (see Ervin paragraph [0163]; Examples 6-8). Therefore, it would have been obvious to a skilled artisan to have modified Floeter and to have used 0.5-3wt% of emulsifiers, such as soy lecithin and/or monoglycerides, in the water-in-oil emulsion, and thus arrive at the claimed limitations.
Regarding claim 11: Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, coloring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]).

Response to Arguments
Applicant's arguments filed on September 17th 2021 have been fully considered but they are not persuasive.

Applicant argues on page 5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Ervin discloses a relative content of fiber that is much higher than the relative content of fiber recited in amended claim 1. The examiner respectfully disagrees.
As discussed above, Ervin discloses using soluble fiber, such as phyllium fiber, in water-in-oil emulsions is well known to provide the consumer with health benefits associated with the soluble fiber’s intake (see Ervin abstract; paragraph [0031]), and that the relative content of the soluble fiber ranges between .0001% to 70wt% (see Ervin paragraphs [0027] and [0028]). Since the relative fiber content in claim 1 lies inside the relative fiber content in Ervin, a prima facie case of obviousness exists (see MPEP §2144.05). Accordingly, it would have been obvious to a skilled artisan to have modified Floeter and to have added soluble fiber to the water-in-oil emulsion in order to provide the consumer with the health benefits associated with the soluble fiber intake (e.g., phyllium fiber), and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792